Appellant was convicted in the Criminal District Court of Harris County of the offense of forgery, and his punishment fixed at two years in the penitentiary.
There are no bills of exception shown in the record. Neither do there appear any objections to the law of the case as contained in the charge of the trial court. We have carefully examined the facts. *Page 283 
Appellant did not testify. It was shown without dispute that on the occasion in question he gave to the prosecuting witness a check which bore a signature other than that of appellant, which check was turned down by the bank as being of one who had no account at such bank. The statement of facts seems to sustain the proposition that the name signed to said check was a fictitious one. The court submitted the law of both forgery and passing a forged instrument.
Believing the evidence sufficient to justify the verdict, and finding no error in the record, an affirmance is ordered.
Affirmed.